Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges (in thousands) Earnings: Loss from continuing operations before income taxes and noncontrolling interests $ ) $ ) $ ) $ ) $ ) Plus: Fixed charges Less: Interest expense capitalized — Less: Noncontrolling interests ) Earnings (loss) from continuing operations, adjusted $ ) Fixed Charges: Interest expensed and capitalized $ Estimated interest within rental expense Total fixed charges $ Ratio of earnings to fixed charges — Shortfall ) )
